Exhibit 10.4


RESTRICTED STOCK UNIT AGREEMENT


CARDIOVASCULAR SYSTEMS, INC.
2017 EQUITY INCENTIVE PLAN




THIS AGREEMENT, made effective as of _______________ ___, 20__ by and between
CARDIOVASCULAR SYSTEMS, INC., a Delaware corporation (the “Company”), and
______________ (“Participant”).


W I T N E S S E T H:


WHEREAS, Participant on the date hereof is a nonemployee director of the Company
or one of its Subsidiaries; and


WHEREAS, the Company wishes to grant a restricted stock unit award to
Participant for shares of the Company’s Common Stock pursuant to the Company’s
2017 Equity Incentive Plan (as the same may be amended from time to time, the
“Plan”); and


WHEREAS, the Administrator of the Plan has authorized the grant of a restricted
stock unit award to Participant.


NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:


1.    Grant of Restricted Stock Unit Award; Term. The Company hereby grants to
Participant on the date set forth above a restricted stock unit award (the
“Award”) for ________________ restricted stock units on the terms and conditions
set forth herein. Each restricted stock unit shall entitle the Participant to
receive either one share of the Company’s Common Stock or a cash payment, as
described in Paragraph 3 below.


2.    Immediate Vesting of Restricted Stock Units. The restricted stock units
subject
to this Award are fully vested upon grant and shall not be subject to any risk
of forfeiture in the
event Participant ceases to be a director of the Company.


3.    Issuance of Shares or Payment. Within thirty (30) days after ________,
20__ (the “Settlement Date”), the Company shall cause to be issued a stock
certificate (or, in the Administrator’s discretion, an entry to be made in the
books of the Company or its designated agent) representing that number of shares
of Common Stock which is equivalent to the number of restricted stock units set
forth in Paragraph 1 above, less any shares withheld for payment of taxes as
provided in Section 4(c) below, and shall deliver such certificate to
Participant. Until the issuance of such shares, Participant shall not be
entitled to vote the shares of Common Stock represented by such restricted stock
units, shall not be entitled to receive dividends attributable to such shares of
Common Stock, and shall not have any other rights as a stockholder with respect
to such shares.




1

--------------------------------------------------------------------------------




Alternatively, the Company may, in its sole discretion, pay Participant a lump
sum payment, in cash, equal to the Fair Market Value of that number of shares of
Common Stock which is equivalent to the number of restricted stock units set
forth in Paragraph 1. Such Fair Market Value shall be determined as of the
Settlement Date. If the Company makes such cash payment, the Participant shall
not be entitled to vote the shares of Common Stock represented by such
restricted stock units, shall not be entitled to receive dividends attributable
to such shares of Common Stock, and shall not have any other rights as a
stockholder with respect to such shares.


4.    General Provisions.


a.    Employment or Other Relationship. This Agreement shall not confer on
Participant any right with respect to continuance as a director or any other
relationship by the Company, nor will it interfere in any way with the right of
the Company to terminate such employment or relationship. Nothing in this
Agreement shall be construed as creating an employment contract or any other
contract for any specified term between Participant and the Company.


b.    280G Limitations. Notwithstanding anything in the Plan, this Agreement or
in any other agreement, plan, contract or understanding entered into from time
to time between Participant and the Company or any of its Subsidiaries to the
contrary (except an agreement that expressly modifies or excludes the
application of this Paragraph 4(b)), the lapse of the risks of forfeiture of
this Award shall not be accelerated in connection with a Change of Control to
the extent that such acceleration, taking into account all other rights,
payments and benefits to which Participant is entitled under any other plan or
agreement, would constitute a “parachute payment” or an “excess parachute
payment” for purposes of Code Sections 280G and 4999, or any successor
provisions, and the regulations issued thereunder; provided, however, that the
Administrator, in its sole discretion and in accordance with applicable law, may
modify or exclude the application of this Paragraph 4(b).


c.    Securities Law Compliance. Participant shall not transfer or otherwise
dispose of the shares of Stock received pursuant to this Agreement until such
time as counsel to the Company shall have determined that such transfer or other
disposition will not violate any state or federal securities laws. Participant
may be required by the Company, as a condition of the effectiveness of this
restricted stock award, to provide any written assurances that are necessary or
desirable in the opinion of the Company and its counsel to ensure the issuance
complies with the applicable securities laws, including that all Stock subject
to this Agreement shall be held until such time that such Stock is registered
and freely tradable under applicable state and federal securities laws, for
Participant’s own account without a view to any further distribution thereof,
that the book entries or certificates (as applicable) for such shares shall bear
an appropriate legend or notation to that effect and that such shares will be
not transferred or disposed of except in compliance with applicable state and
federal securities laws.


d.    Mergers, Recapitalizations, Stock Splits, Etc. Except as otherwise
specifically provided in any employment, change of control, severance or similar
agreement executed by the Participant and the Company, pursuant and subject to
Section 15 of the Plan, certain


2

--------------------------------------------------------------------------------




changes in the number or character of the shares of Common Stock of the Company
(through sale, merger, consolidation, exchange, reorganization, divestiture
(including a spin-off), liquidation, recapitalization, stock split, stock
dividend or otherwise) shall result in an adjustment, reduction or enlargement,
as appropriate, in Participant’s rights with respect to any restricted stock
units subject to this Award (i.e., Participant shall have such “anti-dilution”
rights under the Award with respect to such events, but, subject to the
Administrator’s discretion, shall not have any “preemptive” rights). Any
additional restricted stock units that are credited pursuant to such adjustment
shall be subject to the same restrictions as are applicable to the restricted
stock units with respect to which the adjustment relates.


e.    Shares Reserved. The Company shall at all times during the term of this
Award reserve and keep available such number of shares as will be sufficient to
satisfy the requirements of this Agreement.


f.    Withholding Taxes. To permit the Company to comply with all applicable
federal and state income tax laws or regulations, the Company may take such
action as it deems appropriate to ensure that, if necessary, all applicable
federal and state payroll, income or other taxes attributable to this Award are
withheld from any amounts payable by the Company to the Participant. If the
Company is unable to withhold such federal and state taxes, for whatever reason,
the Participant hereby agrees to pay to the Company an amount equal to the
amount the Company would otherwise be required to withhold under federal or
state law prior to the issuance of any certificates for the shares of Stock
subject to this Award. Subject to such rules as the Administrator may adopt, the
Administrator may, in its sole discretion, permit Participant to satisfy such
withholding tax obligations, in whole or in part, by delivering shares of the
Company’s Common Stock, including shares of Common Stock received pursuant to
this Award, having a Fair Market Value. As of the date the amount of tax to be
withheld is determined under applicable tax law, equal to the statutory minimum
amount required to be withheld for tax purposes. In no event may the Participant
deliver shares of Common Stock having a Fair Market Value in excess of such
statutory minimum required tax withholding. The Participant’s election to
deliver shares for purposes of such withholding tax obligations shall be made on
or before the date that triggers such obligations or, if later, the date that
the amount of tax to be withheld is determined under applicable tax law.
Participant’s election to deliver shares for purposes of such withholding tax
obligations shall be irrevocable and shall be approved by the Administrator and
otherwise comply with such rules as the Administrator may adopt to assure
compliance with Rule 16b‑3, or any successor provision, as then in effect, of
the General Rules and Regulations under the Securities and Exchange Act of 1934,
if applicable.


g.    Nontransferability. No portion of this Award may be assigned or
transferred, in whole or in part, other than by will or by the laws of descent
and distribution.


h.    2017 Equity Incentive Plan. The Award evidenced by this Agreement is
granted pursuant to the Plan, a copy of which Plan has been made available to
Participant and is hereby incorporated into this Agreement. This Agreement is
subject to and in all respects limited and conditioned as provided in the Plan.
All capitalized terms in this Agreement no defined herein shall have the
meanings ascribed to them in the Plan. The Plan governs this Award and, in the
event


3

--------------------------------------------------------------------------------




of any questions as to the construction of this Agreement or in the event of a
conflict between the Plan and this Agreement, the Plan shall govern, except as
the Plan otherwise provides.


i.    Lockup Period Limitation. Participant agrees that in the event the Company
advises Participant that it plans an underwritten public offering of its Common
Stock in compliance with the Securities Act of 1933, as amended, Participant
will execute any lock-up agreement the Company and the underwriter(s) deem
necessary or appropriate, in their sole discretion, with such public offering.


j.    Blue Sky Limitation. Notwithstanding anything in this Agreement to the
contrary, in the event the Company makes any public offering of its securities
and determines, in its sole discretion, that it is necessary to reduce the
number of Restricted Stock Unit Awards so as to comply with any state securities
or Blue Sky law limitations with respect thereto, the Board of Directors of the
Company may accelerate the vesting of this Award (in full or in part), provided
that the Company gives Participant 15 days’ prior written notice of such
acceleration. Notice shall be deemed given when delivered personally or when
deposited in the United States mail, first class postage prepaid and addressed
to Participant at the address of Participant on file with the Company.


k.    Affiliate Compliance. Participant agrees that, if Participant is an
“affiliate” of the Company or any Affiliate (as defined in applicable legal and
accounting principles) at the time of a Change of Control, Participant will
comply with all requirements of Rule 145 of the Securities Act of 1933, as
amended, and the requirements of such other legal or accounting principles, and
will execute any documents necessary to ensure such compliance.


l.    Stock Legend. The Administrator may require that the certificates for any
shares of Common Stock purchased by Participant (or, in the case of death,
Participant’s successors) shall bear an appropriate legend to reflect the
restrictions of Paragraph 4(c) and Paragraphs 4(i) through 4(k) of this
Agreement; provided, however, that failure to so endorse any of such
certificates shall not render invalid or inapplicable Paragraph 4(c) or
Paragraph 4(i) through 4(k).


m.    Scope of Agreement. This Agreement shall bind and inure to the benefit of
the Company and its successors and assigns and Participant and any successor or
successors of Participant. This Award is expressly subject to all terms and
conditions contained in the Plan and in this Agreement, and Participant’s
failure to execute this Agreement shall not relieve Participant from complying
with such terms and conditions.


n.    Choice of Law. The law of the state of Minnesota shall govern all
questions concerning the construction, validity, and interpretation of this
Plan, without regard to that state’s conflict of laws rules.


o.    Severability. In the event that any provision of this Agreement shall be
held illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining provisions of this Agreement, and the Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included.




4

--------------------------------------------------------------------------------




p.     Arbitration. Any dispute arising out of or relating to this Agreement or
the alleged breach of it, or the making of this Agreement, including claims of
fraud in the inducement, shall be discussed between the disputing parties in a
good faith effort to arrive at a mutual settlement of any such controversy. If,
notwithstanding, such dispute cannot be resolved, such dispute shall be settled
by binding arbitration. Judgment upon the award rendered by the arbitrator may
be entered in any court having jurisdiction thereof. The arbitrator shall be a
retired state or federal judge or an attorney who has practiced securities or
business litigation for at least 10 years. If the parties cannot agree on an
arbitrator within 20 days, any party may request that the chief judge of the
District Court of Hennepin County, Minnesota, select an arbitrator. Arbitration
will be conducted pursuant to the provisions of this Agreement, and the
commercial arbitration rules of the American Arbitration Association, unless
such rules are inconsistent with the provisions of this Agreement. Limited civil
discovery shall be permitted for the production of documents and taking of
depositions. Unresolved discovery disputes may be brought to the attention of
the arbitrator who may dispose of such dispute. The arbitrator shall have the
authority to award any remedy or relief that a court of this state could order
or grant; provided, however, that punitive or exemplary damages shall not be
awarded. The arbitrator may award to the prevailing party, if any, as determined
by the arbitrator, all of its costs and fees, including the arbitrator’s fees,
administrative fees, travel expenses, out-of-pocket expenses and reasonable
attorneys’ fees. Unless otherwise agreed by the parties, the place of any
arbitration proceedings shall be Hennepin County, Minnesota.
q.    Right to Amend. The Company hereby reserves the right to amend this
Agreement without Participant’s consent to the extent necessary or desirable to
comply with the requirements of Code Section 409A and the regulations, notices
and other guidance of general application issued thereunder.


[Signature page follows]






5

--------------------------------------------------------------------------------




ACCORDINGLY, the parties hereto have caused this Agreement to be executed as of
the day and year first above written.


CARDIOVASCULAR SYSTEMS, INC.




By:___________________________
Name:
Title:




________________________________
Participant
 






6